
	

114 S3325 IS: Empower Burma Act of 2016
U.S. Senate
2016-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3325
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2016
			Mr. Gardner (for himself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To promote sustainable economic development in
			 Burma, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Empower Burma Act of 2016.
 2.Statement of PolicyIt shall be the policy of the United States— (1)to support peaceful, democratic, and inclusive development of Burma; and
 (2)to support United States and international assistance, as appropriate, to address urgent and long-term development and infrastructure challenges in Burma, including universal access to electricity.
 3.FindingsCongress makes the following findings: (1)Since 2011, the Government of Burma has taken admirable and concrete steps toward the establishment of democratic institutions and the rule of law.
 (2)The November 2015 parliamentary elections in Burma were conducted in a peaceful and transparent manner and culminated in an overwhelming victory for the National League of Democracy (NLD), led by Nobel Prize laureate Aung San Suu Kyi.
 (3)Since assuming office on March 30, 2016, Burma’s new President Htin Kyaw has authorized the release of more than 200 political prisoners.
 (4)Aung Sun Suu Kyi has successfully initiated a nationwide and historic effort to achieve lasting peace in Burma, titled the 21st Century Panglong Conference.
 (5)Burma faces serious short- and long-term economic and development challenges, which the new NLD-led government has pledged to address.
 (6)According to World Bank estimates, over 70 percent of Burma’s population and 84 percent of rural households lack access to grid electricity.
 (7)The Government of Burma has announced a National Electrification Plan (NEP) to assure universal access to electricity by 2030.
 (8)The World Bank has approved a $400,000,000 interest-free credit to Burma to support the NEP. (9)The World Bank has approved $1,690,000,000 total in development projects in Burma.
 (10)The Asian Development Bank has approved $1,920,000,000 in development projects in Burma. 4.Empower Burma strategy (a)Strategy required (1)In generalThe President shall establish a comprehensive, integrated, multiyear strategy to encourage international efforts to promote sustainable economic development in Burma, including universal access to sufficient reliable, affordable, and sustainable power, in order to reduce poverty and drive economic growth and job creation, and to support the continued democratic transition in Burma.
 (2)FlexibilityThe President shall ensure that the strategy required under paragraph (1) maintains sufficient flexibility for and remains responsive to concerns and interests of affected local communities and technological innovation.
 (b)Report requiredNot later than 180 days after the date of the enactment of this Act, the President shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report that contains the strategy required under subsection (a).
			(c)Interagency working group
 (1)In generalThe President may, as appropriate, establish an Interagency Working Group to coordinate the activities of relevant United States Government departments and agencies involved in carrying out the strategy required under this section.
 (2)FunctionsThe Interagency Working Group may, among other things— (A)seek to coordinate the activities of the United States Government departments and agencies involved in implementing the strategy required under this section;
 (B)ensure efficient and effective coordination between participating departments and agencies; and (C)facilitate information sharing and coordinate partnerships between the United States Government, the private sector, and other development partners to achieve the goals of the strategy.
					5.Multilateral assistance
 (a)PolicyIn implementing the strategy required under section 4, the President should direct the United States representatives to appropriate international bodies to use the voice, vote, and influence of the United States to advocate, as appropriate, for commitments to significantly increase efforts to promote economic development efforts in Burma, including power sector and electrification projects that increase energy access, in partnership with the private sector.
 (b)RestrictionsThe United States Government should ensure that international development assistance projects in Burma it supports—
 (1)do not directly or indirectly benefit entities on the SDN list or entities otherwise undermining peace and stability in Burma;
 (2)do not directly or indirectly benefit the military; (3)do not marginalize vulnerable populations or exclude any ethnic or religious communities; and
 (4)promote good governance, transparency, and meet internationally recognized labor standards. 6.Sense of Congress regarding Burma and the Generalized System of PreferencesIt is the sense of Congress that preferential duty treatment under the Generalized System of Preferences under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) should be extended to Burma as soon as Burma meets the eligibility criteria under section 502 of that Act (19 U.S.C. 2462).
 7. Sense of Congress regarding Burma and the Millennium Challenge CorporationIt is the sense of Congress that the Board of Directors for the Millennium Challenge Corporation should provide assistance to Burma under section 605 of the Millennium Challenge Act of 2003 (22 U.S.C. 7704) as soon as Burma qualifies as an eligible country under section 607 of that Act (22 U.S.C. 7706) and enters into a Millennium Challenge Compact with the United States under section 609 of that Act (22 U.S.C. 7708).
 8.Sense of Congress on Burma sanctionsIt is the sense of Congress that— (1)the President should not remove any entity from the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury (in this section referred to as the SDN list) for activities related to Burma without credible evidence that the entity is no longer participating in the activities for which the entity was placed on the SDN list and is not otherwise undermining peace and stability in Burma; and
 (2)the President or his designees should closely consult with Congress with respect to, and seek congressional approval for, any modifications to the SDN list or other United States restrictions on assistance to Burma, including any military-to-military engagements.
 9.Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary to carry out activities under this Act.
		
